DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 36, 37, and 42 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the first time-frequency resource" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the first time-frequency resource" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 should depend on claim 32.
Claim 42 recites the limitation "the first time-frequency resource" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 26-27, 30-33, 36-39, and 42-43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pi et al (2016/0028505).
Regarding claims 26, 32, and 38, Pi discloses a user equipment and a method of operating a user equipment (UE) (see user equipment (UEs) in paragraph 0035), comprising: receiving signaling information from a base station, wherein the signaling information comprises a time-frequency resource to be used by a multiple radio bearer allocated to the UE (see a resource block is a block of time and frequency resource elements that carry signals to be transmitted by the transmitter and to be received by the receiver in paragraphs 0102; the resource allocated to a data transmission is N OFDM symbols in time, and M sub-carriers in frequency in paragraph 0135); and transmitting a transmission to the base station of at least two data streams, wherein the UE encodes each of the at least two data streams into the multiple radio bearer based on at least one characteristic of the time-frequency resource (see Another perspective of a MIMO system is whether the multiple data streams for transmission are encoded separately or encoded together in paragraph 0085; handle the case of different spatial dimensions or different modulation orders on different time-frequency resources in paragraph 0024). 
Regarding claims 27, 33, and 39, Pi discloses the UE has a plurality of antennas and the transmission is transmitted using two or more antennas (see two or more antennas in figure 7). 
Regarding claims 30, 36, and 42, Pi discloses the transmission uses a subset of the first time-frequency resource (see the time-frequency resources with a resource element map are represented in FIG. 15.  The resource elements assigned to a data transmission are grouped 
Regarding claims 31, 37, and 43, Pi discloses wherein the transmission is a Long Term Evolution (LTE) transmission and the time-frequency resource includes at least one subframe of an LTE frame, wherein the transmission is transmitted during the at least one subframe (see FIG. 27 shows the downlink subframe structure in a 3rd Generation Partnership Project (3GPP) LTE system in paragraph 0071). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29, 34-35, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pi in view of Kogiantis et al (2003/0190898).
Regarding claims 28, 34, and 40, Pi discloses allocate time-frequency resources for the data streams but does not explicitly discloses determining an amount of the time-frequency resource to be used for each of the at least two data streams. However, Kogiantis discloses this feature (see allocate the proper amount of one or more resources to each stream based on the determined channel characteristic in paragraph 0005). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her 
Regarding claims 29, 35, and 41, Kogiantis discloses determining an amount of data to be transmitted on each of the at least two data streams during a time period corresponding to the time-frequency resource (see the appropriate data rate (or other resource) for any stream can be individually determined allowing efficient use of communication system resources in paragraph 0007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,715,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed in claims 26-43 are described in claims 1-18 of U.S. Patent No. 10,715,219. In addition, claims 26-43 are broadened compared to claims 1-18 of U.S. Patent No. 10,715,219 by removing a data rate asymmetry and the first and the second values for the characteristic of the first and the second of the at least two data streams. Claims 26-43 are, therefore, obvious in view of claims 1-18 of U.S. Patent No. 10,715,219.
Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,284,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed in .
Claims 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,749,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the features claimed in claims 26-43 are described in claims 1-20 of U.S. Patent No. 9,749,023 with a data rate asymmetry and the first and the second values for the characteristic of the first and the second of the at least two data streams being removed. In addition, claims 26-43 claimed a user equipment and its corresponding method that is a reverse process of the method performed by the base station described in 1-20 of U.S. Patent No. 9,749,023. Claims 26-43 are, therefore, obvious in view of claims 1-20 of U.S. Patent No. 9,749,023.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472